NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0973n.06

                                           No. 13-3086

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                    FILED
RISHARD IBRAHIM,                                 )                             Nov 13, 2013
                                                 )                         DEBORAH S. HUNT, Clerk
       Petitioner,                               )
                                                 )
v.                                               )
                                                 )
ERIC H. HOLDER, JR., Attorney General of         )      ON PETITION FOR REVIEW OF A
the United States,                               )      FINAL ORDER OF THE BOARD OF
                                                 )      IMMIGRATION APPEALS
       Respondent.                               )



       Before: MOORE, GIBBONS and SUTTON, Circuit Judges.


       SUTTON, Circuit Judge. Rishard Ibrahim, a native and citizen of Sri Lanka, seeks review

of an order of the Board of Immigration Appeals rejecting several requests for relief. For the

reasons that follow, we deny the petition for review.


                                                I.


       Ibrahim first encountered the Liberation Tigers of Tamil Eelam, a Sri Lankan separatist

group known informally as the Tamil Tigers, during high school. He led his school’s cadet corps,

a youth military training program sponsored by the Sri Lankan government. The Tamil Tigers

disapproved of the program, and Ibrahim transferred schools in 1979 because he feared retaliation.

But the Tamil Tigers had a presence at Ibrahim’s new school too, one he opposed (among other

ways) by attending school when the group ordered boycotts to protest the government. Ibrahim
No. 13-3086
Ibrahim v. Holder

received threats due to his opposition and dropped out of school in 1980 because he “could not

concentrate on [his] studies.” AR at 255. For the next five years, Ibrahim lived in fear of the Tamil

Tigers’ forceful recruitment of young people. Notwithstanding this fear, he and others organized

a protest in 1985. The Tamil Tigers fired into the crowd of protestors, killing two of Ibrahim’s

friends.


       That is when Ibrahim left his hometown of Akkaraipattu on the eastern coast of Sri Lanka

for Colombo, a large city on the western coast. He lived there safely for two years but returned to

Akkaraipattu in 1987 to help run the family farm. Once there, he joined the Muslim Congress, a

group that opposed the Tamil Tigers. In 1990, Ibrahim and a group of Muslim Congress members

stood and talked outside the home of Ali Uthuman, a Muslim Congress member who sat on the

Provincial Council. A gunman arrived and shot Uthuman. Ibrahim recognized the gunman as

Ilango, a former classmate turned Tamil Tiger. As Ibrahim tried to help Uthuman, Ilango hit him

on the shoulder with the butt of his gun and ran away. The blow dislocated Ibrahim’s shoulder, and

he spent a few days in the hospital recovering.


       In 1992, Ibrahim returned again to Colombo. But in May of that year, as he and a friend

walked along a crowded sidewalk, someone pushed him into the street. Just then, a motorcycle sped

by. Ibrahim’s friend told Ibrahim that he recognized the person who pushed Ibrahim as a friend of

Ilango. Unharmed but rattled, Ibrahim left Sri Lanka and illegally entered the United States.


       When the Department of Homeland Security initiated removal proceedings against Ibrahim,



                                                  -2-
No. 13-3086
Ibrahim v. Holder

he applied for asylum, withholding of removal and relief under the Convention Against Torture.

The Immigration Judge denied Ibrahim’s applications for relief, discounting his credibility and

finding that his experiences in Sri Lanka did not rise to the level of past persecution. The judge also

found that conditions in Sri Lanka had stabilized since Ibrahim left the country due to the Sri Lankan

government’s defeat of the Tamil Tigers, meaning Ibrahim had not shown a well-founded fear of

future persecution.


       The Board rejected Ibrahim’s appeal. It agreed with the judge’s credibility determination.

Even assuming Ibrahim’s credibility, it alternatively found that he had “not establish[ed] past

persecution or a well-founded fear of future persecution.” Id. at 5.


                                                  II.


       To obtain asylum, Ibrahim must show that he cannot return to Sri Lanka “because of

persecution or a well-founded fear of persecution on account of” his religion (Islam), membership

in a particular social group (Muslim Tamils) or political opinion (membership in the Muslim

Congress).    8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(A).          Because the Board adopted the

Immigration Judge’s decision and added reasons of its own, we review the judge’s decision along

with the Board’s additional comments. See Gilaj v. Gonzales, 408 F.3d 275, 283 (6th Cir. 2005).

Their factual findings stand so long as they are supported by substantial evidence, so long in other

words as the evidence does not “compel[]” a contrary conclusion. INS v. Elias-Zacarias, 502 U.S.
478, 481 n.1 (1992) (emphasis omitted); see also 8 U.S.C. § 1252(b)(4)(B).



                                                 -3-
No. 13-3086
Ibrahim v. Holder

       Even if we accept Ibrahim’s credibility for the purposes of this appeal, substantial evidence

supports the findings that he proved neither past persecution nor a well-founded fear of future

persecution upon return to Sri Lanka. Start with past persecution. The immigration laws require

Ibrahim to show that he “was specifically targeted” and not merely the victim of “indiscriminate

abuse” to establish past persecution. Gilaj, 408 F.3d at 285. He also must show that these events

“go beyond what might reasonably be characterized as mere harassment.” Id.


       In trying to meet this standard, Ibrahim points to the shootings at the 1985 protest, his

shoulder injury in 1990 and the motorcycle incident in 1992. The 1985 shootings did not target

Ibrahim and thus do not establish persecution. He testified that the shooters “opened fire” on the

protestors and “chased” them as they ran away. AR at 142. As Ibrahim and two friends jumped

over a fence to escape, his friends were shot. Ibrahim cut himself on the fence but otherwise

escaped unharmed. This kind of “violence employed against a crowd of demonstrators” by

definition does not establish targeted persecution. Gilaj, 408 F.3d at 285. The record supports the

Immigration Judge’s conclusion that “it does not appear that [Ibrahim] was targeted specifically.”

AR at 39.


       Nor does Ibrahim’s dislocated shoulder establish persecution. In the absence of a statutory

definition of persecution, our cases define the term “mostly by identifying what does not count.”

Japarkulova v. Holder, 615 F.3d 696, 699 (6th Cir. 2010) (emphasis in original). Though

unfortunate and surely painful, “a single beating does not compel a finding of persecution.” Gilaj,
408 F.3d at 284 (quotation omitted). We have held that similar, indeed more extreme, acts of

                                               -4-
No. 13-3086
Ibrahim v. Holder

violence do not establish past persecution. See Shkreli v. Gonzales, 219 F. App’x 474, 479 (6th Cir.

2007) (finding no persecution where attackers beat applicant, dislocated his arm and stole his car);

see also Lumaj v. Gonzales, 462 F.3d 574, 577 (6th Cir. 2006) (same where men attacked the

applicant, beat her, forced her into a car and attempted to kidnap her). In view of these precedents,

the record does not compel a finding of past persecution based on this incident.


       The same goes for the events in Colombo in 1992. Ibrahim’s testimony supports one of two

conclusions. Either someone happened to push Ibrahim into the street as a motorcycle sped by (not

persecution) or the Tamil Tigers tried and failed to kill Ibrahim (likely persecution). To reach the

second conclusion, one must agree with Ibrahim that: (1) the motorcycle rider was likely a member

of the Tamil Tigers because the group owned motorcycles similar to the one that almost hit him; (2)

the man who pushed him, whom Ibrahim’s friend identified as a friend of a Tamil Tiger, also

belonged to the group; and (3) those two decided the best plan of attack involved pushing Ibrahim

in front of the motorcycle, risking the rider’s life in the process. This second conclusion, the only

one that could help Ibrahim, “requires several inferential leaps that strain the boundaries of

circumstantial evidence.” Pablo-Sanchez v. Holder, 600 F.3d 592, 595 (6th Cir. 2010). The record

did not require the Immigration Judge or the Board to take those leaps. Id. Nor do these events,

each insufficient to establish persecution standing alone, require a finding of persecution when

considered together.


       In the absence of a presumption of future persecution that follows a finding of past

persecution, see 8 C.F.R. § 1208.13(b)(1), Ibrahim must establish a well-founded fear of future

                                                -5-
No. 13-3086
Ibrahim v. Holder

persecution. This requires an objectively reasonable fear of the possibility of persecution upon his

return to Sri Lanka. See Dieng v. Holder, 698 F.3d 866, 872 (6th Cir. 2012). Here too he has not

met his burden.


       Ibrahim relies mainly on evidence that “problems . . . still exist in the country.” App. Br. at

26. Yet persecution, whether past or future, requires harm aimed at the applicant. For that reason,

evidence of general unrest—a risk shared by all citizens—does not support a reasonable fear of

future persecution. See Almuhtaseb v. Gonzales, 453 F.3d 743, 750 (6th Cir. 2006).


       When Ibrahim claims a fear of individualized persecution, he does so in general terms and

without supporting evidence. A reasonable fear of future persecution requires more than “mere

assertions of fear of possible persecution or speculative conclusions,” namely “specific information

showing a real threat.” Dieng, 698 F.3d at 872. Ibrahim explains that he “fears those that were after

him” before he left and that he “would likely face problems” if he returned. App. Br. at 26. But the

Sri Lankan government defeated the group he fears—the Tamil Tigers—in 2009. Ibrahim adds that

someone will recognize him when he lands at the airport, but he offered no evidence that the now-

defeated Tamil Tigers monitor the airports. Nor did he explain how they would recognize him after

over two decades. Ibrahim’s “speculative conclusions” do not suffice to convert his subjective fears

into objectively reasonable fears. Dieng, 698 F.3d at 872.


       Even if Ibrahim had established a well-founded fear of persecution in his hometown of

Akkaraipattu, he could avoid persecution by living in southern Sri Lanka. An individual who can



                                                -6-
No. 13-3086
Ibrahim v. Holder

avoid persecution by relocating to another area of the country does not have a well-founded fear of

future persecution. See 8 C.F.R. § 1208.13(b)(2)(ii). Ibrahim testified that conditions in southern

Sri Lanka are “okay,” a conclusion his own evidence supports. Id. at 42, 209–10, 307. Despite

Ibrahim’s conclusory statement that he cannot “safely and reasonably relocate within Sri Lanka,”

App. Br. at 26, substantial evidence supports the Immigration Judge’s finding that he could avoid

future persecution by moving to southern Sri Lanka.


       Ibrahim also applied for withholding of removal and relief under the Convention Against

Torture. Because Ibrahim did not establish that he is eligible for asylum, he necessarily does not

meet the stricter requirements for withholding of removal. See 8 C.F.R. § 208.16(b). And Ibrahim

has not shown that he will likely be tortured upon his return to Sri Lanka, id. § 208.16(c)(2), making

him ineligible for relief under the Convention as well.


                                                 III.


       For these reasons, we affirm.




                                                -7-